Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/08/2019. Claims 1-18 are currently pending.
Priority
Current application, US Application No. 16/596,599, filed 10/08/2019 claims foreign priority to 2018-190973, filed 10/09/2018.
Examiner acknowledges that the certified copy of foreign priority copy has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Specification
	The abstract of the disclosure is objected to because the phrase “cumulative information” is used numerous locations without distinguishing each other, which creates confusion.  The phrase “cumulative information” in “The sensor unit acquires cumulative information” should be replaced with “sensor cumulative information” or with an appropriate phrase. 

	The phrase “the cumulative information” in “The second cumulative value management unit functions in a first CPU, and manages the cumulative information” should be replaced with “a second cumulative information” or with an appropriate phrase.
	The phrase “the cumulative information” in “One management unit of the first cumulative value management unit and the second cumulative value management unit outputs the cumulative information” should be replaced with “a one cumulative information” or with an appropriate phrase.
	The phrase “the other management unit continues management of the cumulative information on the basis of the cumulative information output from the one management unit” should be replaced with “the other management unit starts management of a other cumulative information on the basis of the one cumulative information output from the one management unit” or with an appropriate phrase.
	Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities: The phrase “the information” and “the output of sensor” are used in numerous locations in the specification without distinguishing from each other, creating confusion, in a situation “the information” differs in “first/second processor” or in “one/other processor” and/or in See pg. 2 line 10 – 18, as an example). 
	In pg. 2 line 1-4, the sentence “For example, when the operating state of one arithmetic processing unit that manages information based on an output of a sensor is in a stop state, there are some cases where information based on the output of the sensor is an incorrect value without appropriately cooperating with the other arithmetic processing unit” should be replaced with “For example, when the operating state of one arithmetic processing unit that manages one information based on an output of a sensor is in a stop state, there are some cases where the one information cooperate .
Appropriate correction is required.

Claim Objections
	Claims 9 and 10 are objected to because of the following informalities: The phrase “and the second processor acquires the information based on the output of the sensor from the information output from the sensor, and outputs the information based on the output of the sensor to the first processor and the second processor” should be replaced with “and the second processor receives the acquired information and updates the acquired information from a new information output from the sensor, and outputs the updated information . 


Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 18 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 18 include limitation that use generic placeholders, “unit” in “an information acquisition unit”, “a first management unit” and “a second management unit” that is coupled with functional language, “acquires” or “manages” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “an information acquisition unit” is interpreted as “a sensor unit “, “a sensor unit”, “a Bluetooth module”, “ a wireless LAN module’, or “a GPS module 36” [Spec. pg. 6 line 2 from the bottom – pg. 7 line 3, pg. 8 line 5, Fig. 2] (See spec. par.  0016-0018 and Fig. 1-2).
	The physical structure of “a first management unit” is interpreted as “sub units of a first CPU 11” [pg. 16 line 1-3, Fig. 2, 4]).
	The physical structure of “a second management unit” is interpreted as “sub units of a second CPU 21” [pg. 16 line 4-7, Fig. 2, 4]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Interpretation – 35 USC § 101
	Independent claims 1, 17 and 18 recite limitations “manages (or managing) information based on an output of the sensor” and “continues management of the information based on the output of the sensor by performing correction on the basis of the information” using generic elements “a sensor”, “a first processor” and “a second processor”. Although the claimed invention could have been treated as a nonstatutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the additional limitation/step “one processor of the first processor and the second processor outputs the information based on the output of the sensor managed by the one processor to the other processor according to switching of an operating state of the first processor, and the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor and the information based on the output of the sensor which is output from the sensor after the one processor outputs the information based on the output of the sensor” is interpreted as one processor controls the other processor and changes the operating state of other processor through sharing information. Controlling a processor by other processor, or vice versa, through information sharing is considered as a particular arrangement of controlling two claims 1-18 are patent eligible.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 1, claim recites the limitation “the basis” in “the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor and the information based on the output of the sensor”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is ignored and “performing correction on the basis of the information” is treated as “updating the received information from the one processor”. 
	Claim also recites the limitation “the output of the sensor” in “based on the output of the sensor which is output from the sensor after the one processor outputs the information based on the output of the sensor”. The limitation stems from the antecedent basis “on an output of the sensor” in earlier limitation “a first processor that manages information based on an output of the sensor”. However, “the output of the sensor” appears changing over time and may differ depending when the output is sensed. For the purpose of examination, whenever a distinguishing is necessary, it is 
	Claim also recites the limitation “the information” in numerous locations referring to “information” in “a first processor that manages information based on an output of the sensor” as an antecedent basis. However, “the information” differs from each other and changes over time, which creates a confusion by making it difficult to distinguish “the information” from many other “information”. 
	So, for the purpose of examination, whenever a distinguishing is necessary, it is interpreted as different such as “a fist information”, “a second information”, “a one information”, “other information” and so on. 
	The limitation “the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor” is interpreted as “the other processor starts or resumes management of the received information based on a new output of the sensor by updating the received information from the one processor”.

As per claim 17 and 18, claims recite “the information” and “the output of the sensor” in numerous locations by treating all “information” and “output” are identical, respectively. However, they appear different from other “information” and “output”, respectively, and changes over time, creating a confusion making it difficult to distinguish from each other 

As per claims 2-16, claims are also rejected under 35 USC 112(b) because base claim 1 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo (US 20140094198 A1), hereinafter ‘Heo’ as best understood by the examiner.
As per claim 1, Heo discloses the claim as follows.
	An electronic device comprising: (apparatus … monitor and process … communication data … continuously regardless of the operation state, e.g., active mode and sleep mode [0010], data processing device [0012])
	a sensor; (communication unit [0012])

	and a second processor that manages the information based on the output of the sensor, (a first processor … process the … communication data received from the … communication unit [0012])
	wherein one processor of the first processor and the second processor outputs the information based on the output of the sensor managed by the one processor to the other processor according to switching of an operating state of the first processor, (sending, at the first processor, an operation state information to a second processor … in response to an event of operation state transition [0014], first processing means ‘e.g. a first processor’ … in a first mode ‘e.g. a sleep mode’ and a second mode ‘e.g. an active mode’; and second processing means ‘e.g. a second processor’, equivalent to one processor and other processor [0015])
	the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor and the information based on the output of the sensor which is output from the sensor after the one processor outputs the information based on the output of the sensor. (second processing means ‘e.g. a second processor’, equivalent to the other processor, configured to process … communication data ‘e.g. low energy communication data’ received from one of the communication unit, equivalent to the sensor, and the first processing means, equivalent to the one processor [0015])

As per claim 17, Heo discloses the claims as follows.
	An information processing method comprising: (communication data processing method [0013])
	an outputting step of outputting, by a sensor, information; (communication data … from communication unit, output the … communication data [0012])
	a first management step of managing, by a first processor, information based on the output of the sensor; (a first processor … process the … communication data received from the … communication unit [0012])
	and a second management step of managing, by a second processor, the information based on the output of the sensor, (a second processor … process the … communication data received from the … communication unit [0012])
	wherein in the first management step and the second management step, one processor outputs the information based on the output of the sensor managed by the one processor to the other processor according to switching of an operating state of the first processor, (sending, at the first processor, an operation state information to a second processor … in response to an event of operation state transition [0014], first processing means ‘e.g. a first processor’ … in a first mode ‘e.g. a sleep mode’ and a second mode ‘e.g. an active mode’; and second processing means ‘e.g. a second processor’, equivalent to one processor and other processor [0015]) and
equivalent to the other processor, configured to process … communication data … received from one of the communication unit, equivalent to the sensor, and the first processing means, equivalent to the one processor [0015])

As per claim 18, Heo discloses the claim as follows.
	A non-transitory computer-readable recording medium storing an information processing program for causing: (a computer program comprising instructions, machine-readable storage storing such a program [0040])
	a sensor to function as an information acquisition unit that acquires information; (communication unit [0012], a communication unit adapted for communication [0015], receiver sensitivities [0016])
	a first processor to function as a first management unit that manages information based on an output of the sensor; (a first processor … process the … communication data received from the … communication unit [0012])
	and a second processor to function as a second management unit that manages the information based on the output of the sensor, (a second processor … process the … communication data received from the … communication unit [0012])
equivalent to one processor and other processor [0015])
	the other management unit continues management of the information based on the output of the sensor on the basis of the information based on the output of the sensor output from the one management unit. (second processing means ‘e.g. a second processor’, equivalent to the other processor, configured to process … communication data … received from one of the communication unit, equivalent to the sensor, and the first processing means, equivalent to the one processor [0015])
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-6, 9-10 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Heo as best understood by the examiner. 
As per claim 2, Heo discloses the claim 1 set forth above.
Heo further discloses “when one of the first processor and the second processor is the other processor, the other processor continues the management of the information based on the output of the sensor by using the information based on an output of first sensor output from the one processor as a correction value to be used in the correction of the information based on the output of the second sensor managed by the other processor” (a sensing unit connected to the second processor and configured to collect sensor information related to a location of the terminal at a low energy level; second processor is configured to: receive the GPS location coordinates from the first processor, calculate moved location coordinates of the terminal based on the GPS location coordinates and the sensor information [claim 11]).

Although the first sensor used by the first processor and the second sensor used by the second processor are different, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Heo to use identical sensor for both processors and continue managing pertinent information regardless of the processor’s operation state for reliable data tracking and power savings. (Heo - a need of a method for monitoring the data … and operating … function regardless of the operation at low power level regardless of the operation state of the AP, i.e. Application Processor [0009]).

As per clams 3 and 4, Heo discloses the claims 1 and 2 set forth above.


As per claims 5 and 6, Heo discloses claims 1 and 2 set forth above.
Heo further discloses “when the operating state of the first processor is switched to a stop state from an activation state” (The first processor … detects an operation change, The operation change event can include a state transition event of the first processor … from the active mode to the sleep mode, a state transition event of the first processor … from the sleep mode to the active mode [0099]) and
Heo already discloses the first processor outputs the information based on the output of the sensor managed by the first processor to the second processor (sending, at the first processor, an operation state information to a second processor … in response to an event of operation state transition [0014]) and the second processor continues the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Heo to use the disclosed scheme for reliable data tracking and power savings.

As per claims 9 and 10, Heo discloses the claims 1 and 2 set forth above.
Heo further discloses “the sensor is connected to the second processor, and outputs acquired information to the second processor, and the second processor acquires the information based on the output of the sensor from the information output from the sensor” (second processor, sensing unit [Fig. 2]), and “outputs the information based on the output of the sensor to the first processor and the second processor” (processing of the communication data by the second processing means; and transferring the communication data to the first processing means [0031]).

As per claims 13 and 14, Heo discloses the claims 1 and 2 set forth above.
Heo further discloses “the information based on the output of the sensor includes … a heart rate” (heart beat rate meter [0007]).
	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Mizuno (US 20160063664 A1), hereinafter ‘Mizuno’ as best understood by the examiner.
As per claims 7 and 8, Heo discloses the claims 1 and 2 set forth above.
Although Heo discloses “display” (display unit [0065]), Heo is silent regarding “each of the first processor and the second processor performs control for displaying the information based on the output of the sensor managed by each processor on a display corresponding to each processor”.

Mizuno discloses the display controls by both processors (display device, a first processor, a second processor, a frame memory which is overwritten by and stores first image data generated by the first processor and second image data generated by the second processor, and a display on which a predetermined image is displayed based on the first image data and the second image data stored in the frame memory [abs, 0007], display … is controlled by the main CPU and by …. Sub CPU [claim 17]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Heo in view of Mizuno to control each display by corresponding processors for reliable data tracking and power savings.

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Tanaka (US 20120308228 A1), hereinafter ‘Tanaka’ as best understood by the examiner.
As per claims 11 and 12, Heo discloses the claims 1 and 2 set forth above.
The set forth combined prior art is silent regarding ”an operating system functioning in the first processor performs a process for resetting the information based on the output of the sensor according to the switching of the operating state of the first processor”.

Tanaka discloses the resetting signals based on the sensor output and processor state (The sleep control signal processing unit 240 has a function of generating a sleep setting signal for controlling an ONU 110 to transition from the active state to the sleep state and a sleep resetting signal for controlling the ONU 110 to transition from the sleep state to the active state [0059], at least one processor [0050, 00073]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Heo in view of Tanaka to perform a resetting the information for a reliable data tracking and power savings.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Nishkawa (US 20160124355 A1), hereinafter ‘Nishikawa’ as best understood by the examiner.
As per claims 15 and 16, Heo discloses the claims 1 and 2 set forth above.
The set forth combined prior art is silent regarding ”the information based on the output of the sensor is cumulative information cumulated according to a usage status of a user”.
Nishikawa discloses an accumulative sensor output values used by a user (the temperature and humidity detected by the environment sensor 20, and the information regarding the number of outputted prints, which is provided by the counter 30 and is correlated to the cumulative amount of usage of the developing device 4 [0056]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Heo in view of Nishikawa to use cumulative sensor output information indicating usage status of a user for a useful and reliable data tracking.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Ishihara (US 20140143573 A1) discloses the use of two processors. The first processor is switchable to a sleep state having low power consumption. The second processor performs operations related to information acquisition via a network [abs].
	Kang (US 20170244827 A1) discloses a display control by interacting operations between the first and second processors [abs].

	Bae (US 20150066424 A1) discloses an operating method of an electronic device, which includes determining, by a first processor using at least one sensor, whether a state change occurs, if it is determined that there is the state change, determining, by the first processor, whether to transmit state information to a second processor, and determining, by the second processor, whether to measure a changed position at each of set periods using a position measuring module on the basis of whether the state information is received [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865